DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The examiner acknowledges the IDSs submitted on 10/13/2021 and 8/10/2021. On the IDS submitted 10/13/2021, Foreign Patent Document #9, which is listed as “DE 68920014”, does not appear to have been provided. The examiner notes that the applicant wrote “Equiv. to WO 1989/012473” in the Translation box on the IDS. It appears that two copies of the translation, i.e. the WO document, were submitted but no copy of the actual German document, DE 68920014, was submitted. The examiner has considered WO 1989/012473 as indicated on the annotated IDS, but since no copy of DE 68920014 was submitted this reference is being crossed out.

Drawings
	The previous drawing objections have been rendered moot due to the applicant’s cancellation of claims 31 and 32.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing mechanism… operable to dispense medicament from the reservoir” in claim 19 and “dispensing mechanism… to dispense medicament from the reservoir to the injection site”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejections under 35 U.S.C. 11(a) have been rendered moot due to the applicant’s cancellation of claims 31-32.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection under 35 U.S.C. 11(b) have been rendered moot due to the applicant’s amendments to claim 33.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 19, 20, 24-27, and 34-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brereton et al. (US 2013/0310757 A1, cited previously and hereinafter ‘Brereton’).
As to claim 19, Brereton discloses a medicament delivery device (1; Figs. 1-16) comprising: a housing (2, 12) comprising a first portion (chassis 2) and a second portion (case 12); a dispensing mechanism (assembly including drive spring 8 + plunger 9 + syringe 3) that comprises a reservoir (syringe 3) disposed in the housing (see at least Figs. 1A-3B), wherein the dispensing mechanism is operable to dispense medicament from the reservoir when the reservoir contains medicament (para 0109, 0141, 0158, 0161); and an actuator (trigger button 13), wherein the first portion of the housing comprises a distal end (end of chassis 2 that contacts patient – see para 0149; the examiner notes that Brereton describes proximal and distal oppositely from the instant application, however the examiner is interpreting “distal” in the way the instant specification does, i.e. a location that is relatively closer to a site of injection) and the second portion of the housing is moveable towards the distal end from an initial position (position seen in Figs. 1A-2B) to a primed position (position where case 12 has translated forward – see Figs. 3A, 3B, para 0149), wherein actuation of the actuator is impeded such that the dispensing mechanism is rendered inoperable when the second portion is in the initial position, and the actuator is actuatable to operate the dispensing mechanism when the second portion is in the primed position (see para 0152; trigger button 13 cannot be pressed until case 12 has translated forward), wherein the actuator is retracted into the housing when the second portion is in the initial position to prevent actuation of the actuator (see Figs. 1A-2B, para 0144, 0152), and the actuator protrudes out of the housing when the second portion is in the primed position (see Figs. 3A, 3B, para 0152).
As to claim 20, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the dispensing mechanism further comprises a dispensing member (plunger 9) and a biasing member (drive spring 8) configured to urge the dispensing member to move in a first direction relative to the housing to expel medicament from the reservoir when the reservoir contains medicament (para 0109, 0141, 0158, 0161).
 wherein the actuator comprises a push button (trigger button 13 is configured to be pushed – see para 0152).
As to claim 25, Brereton discloses the medicament delivery device according to claim 19 as described above, and further comprising a needle (4) that is configured to protrude from the distal end of the first portion (see Figs. 5A-5B).
As to claim 26, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing comprise respective peripheral walls (see Figs. 1A-10B, both the chassis 2 and case 12 comprise outer walls), and the peripheral wall of one of the first and second portions is configured to be received within the peripheral wall of the other one of the first and second portions (chassis 2 received within case 12 – see Figs. 1A-10B).
As to claim 27, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the housing is configured such that the second portion is slidable relative to the first portion from the initial position to the primed position (para 0149, 0152, Figs. 2A-3B).
As to claim 34, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir contains a medicament (“M” – see para 0138, Figs. 1A-6B).
As to claim 35, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the reservoir is located between the first and second portions of the housing (Figs. 1A-6B).
As to claim 36, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the actuator is at least partially received in the second portion of the housing (see Figs. 1A-10B, 16A-16C).
As to claim 37, Brereton discloses the medicament delivery device according to claim 19 as described above, and further wherein the first and second portions of the housing define a chamber that receives the dispensing mechanism (see Figs. 1A-10B; dispensing mechanism located within interior of case 12 and/or chassis 2).

As to claim 39, Brereton discloses the medicament delivery device according to claim 19, further comprising a filing port (the proximal opening of the syringe 3 or the distal end with needle 4 attached can each be interpreted as a filling port) for supplying the reservoir with medicament (the claim makes no mention as to when/how the reservoir is filled – the examiner points out that a Hypak syringe, which Brereton describes in para 0138, could be filled from either side prior to being inserted into the rest of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brereton in view of Kramer et al. (US 2013/0317431 A1, hereafter ‘Kramer’).
As to claim 33, Brereton discloses the medicament delivery device of according to claim 19 as described above, but is silent to wherein the medicament delivery device is configured to deliver between 2 ml and 10 ml of medicament. 
Kramer however discloses a medicament delivery device (injection device 100) that is configured to deliver between 2 ml and 10 ml of medicament (see para 0051 which teaches “While injection device 100 can deliver an injection of up to about 3 mL, per injection, other volumes can be injected in alternative embodiments.  In certain embodiments, injection device 100 can deliver an injection of greater than 1 mL per injection.  In other embodiments, injection device 100 can deliver an injection in range of about 1 mL to about 3 mL”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Brereton in view of Kramer, such that the medicament delivery device of Brereton is configured to deliver between 2 ml and 10 ml of medicament, such as 3 mL. One would have been motivated to do so based on a required treatment/dose of the patient, so that an appropriate amount of medicament could be delivered (see para 0051 of Kramer).

Allowable Subject Matter
Claims 21-22, 28-30, and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, while Brereton discloses the medicament delivery device of claim 20 as described above, Brereton is silent to wherein the biasing member is configured to resiliently deform when the 
Claim 22 depends from claim 21.
As to claim 28, while Brereton discloses the medicament delivery device of claim 19 as described above, Brereton is silent to wherein at least one of the first or second portions comprises a screw thread. No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Brereton to include these features in combination with the limitations of claim 19.
As to claim 29, while Brereton discloses the medicament delivery device of claim 19 as described above, Brereton is silent to a latch configured to resist movement of the second portion relative to the first portion from the primed position to the initial position. Brereton teaches that “Referring again to FIGS. 3A and 3B, if the user was to move the case 12 away from the injection site, the control spring 19 expands returning the auto-injector 1 to the initial condition after removal of the cap 22 as illustrated in FIGS. 2A and 2B” (para 0151) – indicating that the second portion is capable of moving from the primed position to the initial position and Brereton makes no mention of a latch as claimed. No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Brereton to include these features in combination with the limitations of claim 19.
As to claim 30, while Brereton discloses the medicament delivery device of claim 19 as described above, Brereton is silent to wherein the first portion of the housing comprises a filling port for supplying the reservoir with medicament. No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Brereton to include these features in combination with the limitations of claim 19.

Response to Arguments
Applicant’s Remarks submitted 8/10/21 have been considered.
With regard to applicant’s remarks under the heading “Drawings” (page 1 of Remarks), the examiner acknowledges the cancellation of claims 31 and 32 and thus the previous drawing objections are withdrawn.
With regard to applicant’s remarks under the heading “Rejections under 35 U.S.C. § 112” (page 1 of Remarks), the examiner acknowledges the cancellation of claims 31 and 32 and thus the previous rejection of claims 31 and 32 under 35 USC 112(a) has been withdrawn. Additionally claim 33 has been amended to obviate the previous rejection under 35 USC 112(b).
With regard to applicant’s remarks under the heading “Rejections under 35 U.S.C. § 102 & 103” (pages 1-7 of Remarks), the applicant makes several arguments: 
The first is with regard to Brereton, where the applicant argues that “Brereton’s trigger button is not retracted into Brereton’s chassis and case in an initial position” (page 2 of Remarks). The applicant also goes on to discuss Brereton and annotate Figs. 2A, 3A and Figs. 2B, 3B on pages 2-5 of their Remarks. These arguments are not persuasive however. The examiner is of the stance that the wording of “retracted into” does not necessarily mean that the actuator is fully inside the housing (the applicant appears to agree with this based off the addition of new claims 40 and 41 which recite how the actuator is “completely retracted” into the housing or into an internal wall of the housing). The examiner has provided annotated versions of Figs. 2A and 3A comparing the relative positions of the trigger 13 and the housing (which includes case 12).

    PNG
    media_image1.png
    665
    509
    media_image1.png
    Greyscale

The examiner does agree however that the trigger button 13 is not “completely retracted into the housing” or “completely retracted within an internal wall of the housing” as recited in new claims 40 and 41. 
The second is with regard to Svedman (US 5,441,490, cited previously). Svedman was not used to reject previous claim 23, which was incorporated into claim 19. Though not agreeing with all of the applicant’s arguments, further discussion would be moot as Svedman did not teach previous claim 23 in combination with the limitations of claim 19 or 38. The Svedman reference is no longer being relied upon.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/James D Ponton/Examiner, Art Unit 3783